           Case 1:19-cr-00210-NONE-SKO Document 46 Filed 12/04/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00210 NONE
12                                 Plaintiff,
                                                          STIPULATION CONTINUING STATUS
13                           v.                           CONFERENCE AND REGARDING
                                                          EXCLUDABLE TIME PERIODS UNDER SPEEDY
14   MANUEL HECTOR TAPIA RODRIGUEZ,                       TRIAL ACT; FINDINGS AND ORDER
     ,
15                                                        DATE: December 4 2020
                                   Defendants.            TIME: 9:30 a.m.
16                                                        COURT: Hon. Dale A. Drozd
17
            This case is set for a change of plea hearing on December 4, 2020 at 9:30 a.m. The parties
18
     stipulate and request the matter be set for a further status conference on January 6, 2021 at 1:00 p.m.
19
     Defense counsel needs additional time to confer with his client due in part to obstacles in
20
     communication due to COVID-19 restrictions, and discuss matters related to the safety valve reduction.
21
     On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the Eastern
22
     District of California scheduled to commence before June 15, 2020, and allows district judges to
23
     continue all criminal matters to a date after June 1. On May 13, 2020, this Court issued General Order
24
     618, which suspends all jury trials in the Eastern District of California until further notice, and allows
25
     district judges to continue all criminal matters. This and previous General Orders were entered to
26
     address public health concerns related to COVID-19.
27
            Although the General Orders address the district-wide health concern, the Supreme Court has
28
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00210-NONE-SKO Document 46 Filed 12/04/20 Page 2 of 4


 1 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 2 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 3 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 4 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 5 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 6 or in writing”).

 7           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

 9 justice continuances are excludable only if “the judge granted such continuance on the basis of his
10 findings that the ends of justice served by taking such action outweigh the best interest of the public and

11 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

12 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

13 the ends of justice served by the granting of such continuance outweigh the best interests of the public

14 and the defendant in a speedy trial.” Id.

15           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

16 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

17 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

18 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

19 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

20 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United
21 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

22 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

23 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

24           In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date
27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00210-NONE-SKO Document 46 Filed 12/04/20 Page 3 of 4


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                               STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for a change of plea on December 4 2020.

 7          2.     By this stipulation, defendant now moves to vacate the change of plea hearing and set the

 8 matter for status conference on January 6, 2021, and to exclude time between December 4, 2020 and

 9 January 6, 2021, under Local Code T4.
10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)      The government has represented that the discovery associated with this case

12          includes investigative reports, video and photographs. All of this discovery has been either

13          produced directly to counsel and/or made available for inspection and copying. Additionally, the

14          parties will be engaging in plea negotiations.

15                 b)      Counsel for defendant desired additional time to review discovery, conduct

16          investigation, consult with his client, discuss matters related to the safety valve interview, and

17          finalize plea negotiations.

18                 c)      Counsel for defendant believed that had the Court not granted the above-

19          requested continuance, it would have denied him the reasonable time necessary for effective

20          preparation, taking into account the exercise of due diligence.

21                 d)      The government did not object to the continuance.

22                 e)      Based on the above-stated findings, the ends of justice served by continuing the

23          case as requested outweigh the interest of the public and the defendant in a trial within the

24          original date prescribed by the Speedy Trial Act.

25                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26          et seq., within which trial must commence, the time period of December 4 2020 to January 6,

27          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

28          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00210-NONE-SKO Document 46 Filed 12/04/20 Page 4 of 4


 1          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 2          interest of the public and the defendant in a speedy trial.

 3          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7

 8
     Dated: December 3, 2020                                  MCGREGOR W. SCOTT
 9                                                            United States Attorney
10
                                                              /s/ KIMBERLY A. SANCHEZ
11                                                            KIMBERLY A. SANCHEZ
                                                              Assistant United States Attorney
12

13
     Dated: December 3, 2020                                  /s/ Arturo Hernandez
14                                                            Arturo Hernandez
15                                                            Counsel for Defendant
                                                              MIGUEL HECTOR TAPIA
16                                                            RODRIGUEZ

17

18                                          FINDINGS AND ORDER

19
     IT IS SO ORDERED.
20
21 Dated:        December 4, 2020                                  /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
